United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-60347
                         Conference Calendar



STANLEY BRUCE COLEMAN,

                                     Plaintiff-Appellant,

versus

LARRY HARDY; CHRISTOPHER EPPS;
DISCIPLINARY DEPARTMENT; DOLAN WALLER,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:03-CV-15-BN
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Stanley Bruce Coleman, Mississippi prisoner # 32612, appeals

the dismissal of his civil-rights action against prison officials

in which he alleged that his due-process rights had been violated

in disciplinary hearings resulting in his loss of visitation

privileges and his prison job.   Coleman concedes that there is no

constitutionally protected liberty interest in visitation but

argues that his Fourteenth Amendment rights were violated by not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60347
                                -2-

being allowed to attend the disciplinary hearing after which he

lost his visitation rights.   Coleman also argues that, although

he had no constitutional liberty interest in his prison job,

prison regulations created a liberty interest.     Because Coleman’s

claims that he was denied due process during the disciplinary

proceedings call into question the validity of the punishment

Coleman received, those claims are not cognizable in a 42 U.S.C.

§ 1983 action.   See Edwards v. Balisok, 520 U.S. 641, 648 (1997);

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

     Coleman also argues that the district court erred in

dismissing his complaint without an opportunity to amend or an

evidentiary hearing.   The district court did not err because

Coleman has stated no viable claim.    See Jones v. Greninger, 188

F.3d 322, 326-27 (5th Cir. 1999).     The judgment of the district

court is AFFIRMED.